Citation Nr: 1613143	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated at 10 percent prior to March 8, 2011, and 20 percent thereafter for functional impairment of the lumbar spine, and assigned a separate 10 percent rating for radiculopathy of the right lower extremity from November 25, 2013.  

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT 

1.  Prior to September 26, 2003, limitation of motion of the lumbar spine did not more nearly approximate moderate than slight; the low back disability was not manifested by lumbosacral strain or intervertebral disc syndrome.

2.  From September 26, 2003, to June 12, 2009, the low back impairment was not manifested by forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less; spasm or guarding resulting in abnormal gait or spinal contour, or incapacitating episodes having a total duration of at least two weeks during any relevant one-year period.

3.  From June 13, 2009, to November 24, 2009, the low back impairment has been manifested by limitation of motion to 50 degrees, but forward flexion has not been limited to 30 degrees or less, ankylosis has not been present, and there have been no incapacitating episodes requiring bedrest prescribed by a physician. 
 
4.  From November 25, 2009, the low back disability has been manifested by limitation of motion to 20 degrees; neither unfavorable ankylosis nor incapacitating episodes requiring bedrest prescribed by a physician have been present.

5.  No significant radiculopathy involving the left lower extremity has been present during the period of the claim.

6.  No significant radiculopathy of the right lower extremity was present prior to November 25, 2013, and the right lower extremity radiculopathy present on and after November 25, 2013, has more nearly approximated mild than moderate.


CONCLUSION OF LAW

The Veteran's low back disability warrants a rating of 10 percent prior to June 18, 2009, a rating of 20 percent from June 18, 2009, to November 24, 2009, and a 40 percent rating effective November 25, 2009, for functional impairment of the spine and a separate rating of 10 percent from November 25, 2013, for radiculopathy involving the right lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5291, 5293, 5293, 5257, 5258, 5259, 5260, 5261; § 4.124, Diagnostic Code 8520 (2002, 2003, 2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters mailed in June 2005 and October 2014.  Although complete notice was not provided until after the initial adjudication of the claim, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the lumbar spine disability, most recently in 2013.  The examination records provide all findings necessary to rate the low back disability with radiculopathy, and the Veteran has not alleged that the disability has increased significantly in severity since the most recent examination or that an examination is inadequate.  Thus, the Board finds the examination reports are adequate for rating purposes.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the Board notes that the record indicates that all available VA medical records dated prior to 2004 have been associated with the record.  See, e.g., October 2014 document request.  

Accordingly, the Board will address the merits of the appellant's appeal. 

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a noncompensable evaluation if it is postoperative, cured.  A 10 percent evaluation is warranted if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) and limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Diagnostic Code 5292 provided a 10 percent rating for slight limitation of motion, 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion. 

Diagnostic Code 5295 provided a 10 percent rating for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularly of joint space, or some of the above with abnormal mobility of forced motion. 
 
Under the criteria effective September 26, 2003, lumbosacral strain and degenerative arthritis of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2015).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the General Rating Formula, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides the "normal" range of motion for the thoracolumbar spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Words such as "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

An October 1992 VA examination record reveals the Veteran's history of low backache.  He denied radiation of the pain.  Examination revealed no deformity or postural abnormality.  The spine was tender without tremors, twitching, or atrophy.  Range of motion testing revealed flexion to 90 degrees, extension to 35 degrees, lateral flexion to 35 degrees bilaterally, and rotation to 35 degrees bilaterally.  There was no noted neurological deficit.  

A June 2005 VA treatment record reveals the Veteran's negative history as to radicular symptoms.  The record indicates that the Veteran had a normal gait and equal deep tendon reflexes bilaterally. 

A July 2005 VA examination record reveals the Veteran's history of low back pain estimated as 8/10.  He denied flare-ups in the previous 12 months.  He denied significant radicular symptoms other than some radiation to the hips and posterior thighs in a nonradicular fashion.  He was working and denied missing work in the previous 12 months due to the back.  Examination revealed normal gait.  There was no tenderness to palpation or spasm.  Range of motion testing revealed forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 20 degrees bilaterally.  There was no weakness, fatigue, instability, or increased pain with repetition.  Motor strength was 5/5 in the lower extremities except for give-way strength with dorsiflexion bilaterally.  Straight leg raise testing was negative.  The examiner diagnosed low back pain with mild traumatic arthritis.  

September, October, and November 2005 VA treatment records reveal findings of normal gait.  A December 2005 VA treatment record reveals the Veteran's history of worsening low back pain for the previous month.  The Veteran reported shooting pain and numbness to the right buttock and right lower extremity.  Examination revealed 5/5 muscle strength, positive straight leg raise bilaterally, and decreased range of motion secondary to pain.

An April 2006 VA treatment record reveals the Veteran's history of left foot tingling when the back locked.  Examination revealed steady gait, erect posture, and positive straight leg raise.  Deep tendon reflexes were 1+ at the knee and absent at the ankle.  There was no pin or touch sensory deficit, and motor strength was 4/5.  There was pain with anter-flex but "retro-flex" was "ok."  A June 2006 VA treatment record reveals a finding of normal gait.

A January 2007 VA treatment record reveals the Veteran history of increased pain.  He indicated that the pain was worse than nine months earlier and that he could not stand any length of time without severe pain in the back and legs.  A February 2007 VA treatment record reveals the Veteran's history that  "once in a while," his back pain radiated into the lower extremities but the lower extremities "don't bother him too much."  The Veteran also reported "maybe" weakness in legs.  Gait was slightly lumbering, and reflexes were absent.  The record reveals a diagnosis of degenerative disc disease and a determination that the Veteran's "symptoms do not suggest a neurosurgical problem.  Exam is without finding suggestive of neurosurgical problem."  A statement from a physician received in 2007 indicates that the Veteran had had two to three days of bedrest since February 7, 2007, due to back pain with spasm.

A July 2008 treatment record reveals the Veteran's history of constant pain.  He denied weakness or numbness in the legs.  Examination revealed intact motor strength and sensation, normal gait, symmetric deep tendon reflexes, and intact coordination.  There were mild muscle spasm and mild decrease in range of motion due to pain, particularly with flexion.  An October 2008 VA treatment record reveals a finding of full muscle strength.

A February 2009 VA treatment record reveals the Veteran's negative history as to paresthesias, neuropathy, or stiffness.  The Veteran had full strength, normal gait, and no neurological deficit.  A March 2009 VA treatment record reveals findings of 5/5 strength, intact sensation in the feet, and no tenderness.  A June 2009 VA treatment record indicates that the back was tender to palpation.  The Veteran had extension to 30 degrees but forward flexion was limited to 50 degrees due to pain. 

A July 2009 VA examination record reveals the Veteran's history of low back pain, stiffness, and spasm.  The Veteran indicated that he had radicular pain and numbness down both lower extremities approximately three to four times per week.  He denied flare-ups or effect on occupation or activities of daily living.  There were no incapacitating episodes.  Examination revealed tenderness but no spasm.  The examiner noted that the tenderness was not severe enough to be responsible for abnormal gait or spinal contour.  Range of motion testing revealed forward flexion to 70 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  There was no additional limitation after repetition though there was pain.  Neurological examination revealed normal muscle tone and power, no atrophy, normal sensation, and 2+ deep tendon reflexes.  The examiner diagnosed lumbar spondylosis with radiculopathy.  The examiner found the back disability had no effect on usual occupation or activities of daily living except for pain.  

A September 2009 VA treatment record reveals a finding of no significant tenderness or spasm.  An October 2009 VA treatment record indicates that the Veteran had grossly intact sensation and no tenderness.  There was limitation of motion.  A November 2009 VA treatment record reveals the Veteran's history of sharp back pain and numbness over the right leg.  Examination revealed forward flexion to 20 degrees with pain at the end, extension to 10 degrees with pain, right lateral flexion to 30 degrees, left lateral flexion to 10 degrees, and rotation limited by 50% bilaterally.  Muscle strength was 4/5 in the left lower extremity and 5/5 in the right lower extremity.  Sensation was intact to light touch except at the right big toe, and straight leg raise was negative.  Gait was antalgic.  

A February 2010 VA treatment record indicates that strength was 5/5 in the right lower extremity and 4/5 in the left lower extremity.  There was limitation of active trunk motion in all planes.  Sensation was impaired to light touch at the right big toe.  

A March 2011 VA examination record reveals the Veteran's history of constant low back pain with intermittent radiation of pain and numbness down the right leg for the previous two years.  The Veteran denied flare-ups of pain or radiation of pain.  He reported limitation of motion.  He denied incapacitating episodes during the previous 12 months for the spine disability.  The impact on occupational functioning was that he avoided walking further than 300 yards, bending over, lifting more than 5-10 pounds, or sitting longer than one hour.  Examination revealed a limping gait which was reportedly due to back and radicular pain.  Range of motion testing revealed painful motion with forward flexion to 50 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 20 degrees bilaterally.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordinations after repetition.  There was tenderness and guarding but no spasm or weakness.  Sensation was intact, reflexes were equal bilaterally, and muscle strength was normal.  The examiner found no joint affected by a peripheral nerve condition.  The examiner diagnosed spondylosis, disc disease, and degenerative joint disease.  The examiner noted that the Veteran had subjective right lower extremity radiculopathy with no objective evidence of disease and insufficient medical evidence to support a valid diagnosis.  In a February 2012 addendum, the examiner reported that the Veteran had normal spine concavity but the guarding of the lumbar spine movement at least as likely as not caused the limping gait.  The examiner then explained that that the, "exam mentioned limping gait was reportedly due to back and pain down the right leg."  

A private June 2011 treatment record reveals the determination that the Veteran's   symptoms were more consistent with peripheral neuropathy.  A July 2011 VA treatment record reveals a finding of no spasm or tenderness.  An August 2011 VA treatment record reveals a finding of 4/5 motor strength in the lower extremities.   

A March 2013 VA treatment record reveals the Veteran's history of pain and spasm in the back and legs.  He denied tingling or numbness in the lower extremities and reported that the spasm had only occurred since the weekend.  Evaluation revealed slight tenderness.  

A November 2013 VA examination record reveals the Veteran's history of low back pain.  He denied flare-ups that impacted the function of the back.  Range of motion testing revealed forward flexion to 50 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 10 degrees bilaterally.  There was pain at the end range for each type of motion.  The Veteran indicated that he was unable to do repetitive testing due to pain.  There was no functional loss of the back.  There was no spasm or guarding.  There was tenderness.  Motor strength was 5/5, and there was no atrophy.  Reflexes were 1+ at the knee and ankle.  Sensation was mildly decreased in the right lower extremity but normal in the left lower extremity.  Straight leg test was negative bilaterally.  The examiner found the Veteran had mild radiculopathy affecting the right sciatic nerve which was associated with mild numbness.  There were no other neurological abnormalities.  There was not intervertebral disc syndrome.  The spine disability affected occupational functioning because of back pain, including with prolonged sitting.  

A March 2014 VA treatment record reveals a finding of no back tenderness.  A June 2014 VA treatment record reveals a history of intermittent low back pain.  The Veteran also reported a history of leg pain for one year.  Range of motion testing revealed extension to 30 degrees and forward flexion to 50 degrees.  Motor strength was 5/5 and sensation was intact to light touch.  

Analysis

Prior to September 26, 2003

The Board finds a rating greater than 10 percent is not warranted prior to September 23, 2002.  During this period, the Veteran is not shown to have limitation of motion that more nearly approximated moderate than slight, muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in a standing position, or any intervertebral disc syndrome.  There is no finding of such impairment.  Although there are no medical records dated in this period of the claim, the treatment and examination records dated in 2005 reveal findings of "mild" impairment, near-full flexion, extension, and rotation, full lateral flexion, and no evidence of spasm, radicular symptoms, or neurological deficit.  There is no evidence, to include allegation, of an improvement in the low back disability, including due to medication, between this period of the claim and 2005, when the aforementioned findings were reported.  In this regard, the Board notes that the Veteran denied radicular symptoms until December 2005, when he reported that the radicular symptoms had been present for a month.  Moreover, there is no evidence, to include allegation, of physician-prescribed bedrest during this period.  

From September 26, 2003, to June 17, 2009

The Board finds a rating greater than 10 percent is not warranted at any time from September 26, 2003, to June 17, 2009.  The evidence does not show, or even suggest, limitation of forward flexion to 60 degrees or less, limitation of combined range of motion to 120 degrees or less, guarding, or muscle spasm.  Furthermore, there is no evidence of flare-ups during this period.  In this regard, the Board notes that range of motion testing consistently revealed forward flexion to at least 80 degrees and combined range of motion to at least 150 degrees without pain, the Veteran denied flare-ups, and there is no evidence of guarding or evidence of abnormal spinal contour or gait due to spasm.  A higher rating is also not warranted based on incapacitating episodes.  Although there is evidence of bedrest, there is no evidence, to include history, of physician-prescribed bedrest for at least 2 weeks in any 12-month period.  

The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that the Veteran denied flare-ups and has not indicated that functioning is ever more impaired than that shown during evaluation.  

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  Although there are histories of radicular pain beginning in December 2005 and findings of radiculopathy and radicular pain syndrome, neurological findings are generally normal:  sensation is generally intact, motor strength is predominantly full, and reflexes are generally present.  The Board finds the evidence does not suggest the existence of any significant impairment of a sciatic nerve, as necessary for a separate (compensable) rating.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment during this period.  

From June 18, 2009, to November 22, 2009

Effective June 18, 2009, the Board finds a 20 percent rating based on the evidence of limitation of flexion to 50 degrees as of that date.  A schedular rating higher than 20 percent is not warranted at any time during this period.  The evidence does not show, or even suggest, limitation of forward flexion to 30 degrees or less, ankylosis, or physician-prescribed bedrest during this period.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that the Veteran denied flare-ups and has not indicated that functioning is ever more impaired than that shown during examination.  

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  Although there are histories of radicular pain and findings of radiculopathy and radicular pain syndrome, neurological findings are generally normal:  sensation is intact, motor strength is full, and reflexes are symmetric.  The Board finds the evidence does not suggest the existence of any significant impairment of a sciatic nerve, as necessary for a separate (compensable) rating.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment during this period.  

From November 23, 2009

As of November 23, 2009, the Board finds a 40 percent rating is warranted based on the evidence of limitation of flexion to 20 degrees as of that date.  A schedular rating higher than 40 percent is not warranted at any time, however.  There is no evidence of unfavorable ankylosis or physician-prescribed bedrest.  In this regard, the Board notes that although the Veteran did not perform repetitive range of motion testing during the 2013 VA examination, the record does not suggest that the Veteran's low back disability ever results in fixation of the thoracolumbar spine or the approximation thereof or that it is associated with difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or nerve root stretching.  

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  A separate rating is assigned for radiculopathy of the right lower extremity from November 25, 2013.  The Board finds a separate rating is not warranted prior to November 25, 2013, based on either extremity.  Although there are histories of radicular pain and findings of radiculopathy and radicular pain syndrome, neurological findings are consistently near-normal:  motor strength is at worst 4/5, sensation is normal except for diminishment in the right big toe, and reflexes are equal.  The evidence does not suggest the existence of mild impairment of a sciatic nerve during this period, as necessary for a separate (compensable) rating.  Additionally, a separate rating is not warranted at any time from November 25, 2013, for the left lower extremity.  The evidence during this period demonstrates intact sensation and motor strength and equal reflexes, and there are no medical findings of even slight impairment of the left sciatic nerve.   

Finally, the Board finds a rating higher than 10 percent is not warranted at any time from November 25, 2013.  The Board acknowledges that the Veteran has reported radicular pain and symptoms in the right lower extremity.  The record does not suggest that these symptoms more nearly approximate the moderate incomplete paralysis required for a higher rating, however: the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such impairment.  The evidence predominantly reflects findings of present deep tendon reflexes, normal muscle tone and strength, and only mild diminution - not absence -- of sensation.  The Board finds the predominantly normal medical findings are more probative than the Veteran's histories of symptoms in determining the severity of the radiculopathy.  Thus, the Board finds the impairment more nearly approximates mild incomplete paralysis of the right sciatic nerve and, a schedular rating higher than 10 percent is not warranted for the right lower extremity at any time from November 25, 2013.
 
Other Considerations 

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's low back impairment is manifested by pain and limitation of motion of the back and, as of November 25, 2013, pain and mildly impaired sensation and motor strength in the right lower extremity.  The symptoms and impairment from the low back disability are contemplated by the ratings assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record does not suggest that the Veteran is unemployed.  Thus, Rice is inapplicable


ORDER

The Board having determined that the Veteran's low back disability warrants a 10 percent rating prior to June 18, 2009, a 20 percent rating from June 18, 2009, to November 24, 2009, and a 40 percent rating from November 25, 2009, for functional impairment of the lumbar spine and a separate rating of 10 percent for radiculopathy of the right lower extremity from November 25, 2013, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary benefits.


REMAND

In November 2013 and July 2014, the Board remanded the issue of service connection for sleep apnea because it was intertwined with a pending claim for service connection for obesity.  The remands provided instructions that the pending claim for service connection for obesity be adjudicated.  In a March 2015 Supplemental Statement of the Case, the Appeals Management Center denied entitlement to service connection for obesity.  However, an SSOC cannot serve to announce decisions on issues that were not previously adjudicated.  38 C.F.R. § 19.31(a) (2015).  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's remand directives. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Adjudicate the claim of entitlement to service connection for obesity, including as secondary to the Veteran's service-connected mental disorder associated with concussion and headaches, in a rating decision.  The Veteran must be informed of his appellate rights with respect to the decision.

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


